RICHARDSON, J.,
concurring.
I concur in the decision to reverse the Workers’ Compensation Board’s order, but for a different reason. The lead opinion says:
“Although the question is a close one, we agree with employer and the Board that the evidence does demonstrate that the recommended treatment was ‘reasonably essential to promote recovery.’ ” 65 Or App at 370.
The opinion suggests that this concurring opinion views the medical evidence in an unrealistic and hypertechnical manner, because the doctors did not use the “magic words” “reasonably essential to promote recovery.” I do not suggest the ghoulish possibility that the doctors suggested diagnostic surgery because they had nothing else to do. I do suggest that, although the “magic words” were not incanted, the concept of the statute, ORS 656.325(2), was not met by employer’s proof.
ORS 656.325(2) relates to suspension of temporary total disability benefits. There is no question that, aside from the possible suspension of benefits for refusal to submit to the recommended surgery, claimant is entitled to temporary total disability benefits. Suspension of those benefits takes away claimant’s means of living until a determination of his permanent benefits. In that context, suspension of benefits ought not to be lightly regarded. An employer seeking suspension of temporary benefits has the burden of establishing that the recommended medical procedure is “reasonably essential to promote recovery.” That phrase must have some meaning beyond simply a recommended procedure.
Comparing ORS 656.325(2) with ORS 656.325(4), the phrase “reasonably essential to promote recovery” takes on added meaning. ORS 656.325(4) provides essentially, that if an injured worker has failed “to follow medical advice from the attending physician,” benefits awarded may be reduced. *375See Clemons v. Roseburg Lumber Co., 34 Or App 135, 578 P2d 429 (1978).1 Reduction of permanent benefits is far different than total suspension of benefits otherwise payable. The different elements an employer must establish reflect the relative severity of the different results under the two subsections.
We should not equate recommended medical procedures with procedures “reasonably essential to promote recovery.” The lead opinion appears to say that, because the doctors recommended the diagnostic procedure, it therefore is reasonably essential to promote recovery. This perhaps is based on an assumption that the doctors would not make such a recommendation unless it was reasonably essential. I am not privy to the vast array of medical procedures recommended by physicians in response to a particular medical problem. I am, however, unwilling, in the light of the statutory language, to affirm a suspension of benefits because a physician merely recommends a medical procedure. If a recommended procedure is the same as a procedure reasonably essential to promote recovery, then the legislature unnecessarily used different criteria in ORS 656.325(2) and 656.325(4). The difference is essential to the legislative scheme reflected in the two statutes, but it is blurred to extinction by the lead opinion.
In this case employer has not met its initial burden of establishing that the recommended procedure is reasonably essential to promote recovery. All that can be discerned from the sparse medical record is that the doctors, out of frustration in being unable to diagnose claimant’s condition, recommended a myleogram to determine if claimant has a spinal stenosis. The reports state that claimant probably has spinal stenosis. Much is left to conjecture as to what spinal stenosis is and whether corrective surgery would necessarily follow or whether such surgery would improve claimant’s condition or merely alleviate his pain. Employer submitted the reports as the basis for requesting suspension of benefits and there is no indication that the doctors were presented with the question whether the recommendations were based on a conclusion that surgery was reasonably essential to promote claimant’s *376recovery. We should not supply the deficient evidence by inferring that the doctors must have been addressing the statutory standard. The lead opinion suggests the doctors would be surprised at the conclusion reached in this concurring opinion. The doctors may well be surprised by what they were deciding in recommending a myleogram as “the next move.”
I conclude that employer has not met its burden to establish that the requested myleogram is reasonably essential to promote claimant’s recovery. I would not reach the other issues decided.
Buttler, Rossman and Newman, JJ., join in this concurring opinion.

Clemons was decided as a matter of proof as to the extent of disability. It was decided before the effective date of the present version of ORS 656.325(4), but apparently reflects the analysis appropriate under ORS 656.325(4).